Case: 16-17552       Date Filed: 11/28/2017   Page: 1 of 4


                                                              [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 16-17552
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 6:11-cr-00206-GAP-GJK-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                        versus

KENNETH L. HARRIS,
a.k.a. Kenneth Leander Harris,

                                                               Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                 (November 28, 2017)

Before ED CARNES, Chief Judge, MARTIN, and JILL PRYOR, Circuit Judges.

PER CURIAM:
               Case: 16-17552     Date Filed: 11/28/2017    Page: 2 of 4


      A jury convicted Kenneth Harris of three counts of Hobbs Act robbery, in

violation of 18 U.S.C. § 1951(a) and (b), three counts of using and carrying a

firearm during those Hobbs Act robberies, in violation of 18 U.S.C.

§ 924(c)(1)(A), and one count of possession of a firearm by a convicted felon, in

violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2), and 924(e)(1). The district court

sentenced him to 188 months each on the Hobbs Act robbery convictions, to run

concurrently; 84, 300, and 300 months on the § 924(c)(1)(A) convictions, to run

consecutively; and 180 months on the firearm possession conviction under the

Armed Career Criminal Act, to run concurrently with the Hobbs Act robbery

sentences. Harris appeals that 872-month sentence.

      Harris first contends that his § 924(c)(1)(A) convictions must be vacated

because his companion Hobbs Act robbery convictions do not qualify as “crime[s]

of violence” under § 924(c)(1)(A). See 18 U.S.C. § 924(c)(1)(A) (providing that

any person who uses or carries a firearm “during and in relation to any crime of

violence” is subject to certain mandatory minimums). Binding precedent

forecloses that argument. See Smith v. GTE Corp., 236 F.3d 1292, 1300 n.8 (11th

Cir. 2001) (“[Under the] prior panel precedent rule of this Circuit, the holding of

the first panel to address an issue is the law of this Circuit, thereby binding all

subsequent panels unless and until the first panel’s holding is overruled by the

Court sitting en banc or by the Supreme Court.”). Harris was convicted of


                                           2
               Case: 16-17552     Date Filed: 11/28/2017     Page: 3 of 4


committing Hobbs Act robbery “by means of actual and threatened force, violence,

and fear of injury,” and as a result his “companion conviction[s] for Hobbs Act

robbery . . . clearly qualif[y] as . . . ‘crime[s] of violence’ under the use-of-force-

clause in § 924(c)(3)(A).” In re Fleur, 824 F.3d 1337, 1340–41 (11th Cir. 2016);

see 18 U.S.C. § 924(c)(3)(A) (defining a “crime of violence” as a felony having

“as an element the use, attempted use, or threatened use of physical force against

the person or property of another”). Harris’s argument that In re Fleur is not

binding because it involved an application to file a second or successive petition

under 28 U.S.C. § 2255 fails because we have held that “our prior-panel-precedent

rule applies with equal force as to prior panel decisions published in the context of

applications to file second or successive petitions.” In re Lambrix, 776 F.3d 789,

794 (11th Cir. 2015).

      Harris also contends that the district court erred in sentencing him as an

armed career criminal based on three 1991 Florida felony convictions for robbery

with a firearm. Binding precedent also forecloses that argument. At the time of

his convictions, Florida law defined “robbery” as the “taking of money or other

property which may be the subject of larceny from the person or custody of

another when in the course of the taking there is the use of force, violence, assault,

or putting in fear.” Fla. Stat. § 812.13(1), (2)(a) (1987). We have held that a

conviction for armed robbery under that statute “categorically qualifies as a violent


                                            3
              Case: 16-17552     Date Filed: 11/28/2017    Page: 4 of 4


felony under the ACCA’s elements clause.” United States v. Fritts, 841 F.3d 937,

942 (11th Cir. 2016). Harris argues that Fritts is wrong, but the prior panel

precedent rule “is not dependent upon a subsequent panel’s appraisal of the initial

decision’s correctness,” and he cites no en banc or Supreme Court decision

overruling Fritts. Smith, 236 F.3d at 1300 n.8, 1301–02 (quotation marks omitted).

As a result, the district court correctly determined that Harris’s three Florida armed

robbery convictions are qualifying ACCA felonies.

      AFFIRMED.




                                          4